TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2018



                                     NO. 03-17-00772-CV


                                       B. H.-L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




    APPEAL FROM THE 425TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on November 14, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s order terminating appellant’s parental

rights. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.